Exhibit 10.11




Haynes
International,
Inc.
Haynes International, Inc.
1020 West Park Ave.
P.O. Box 9013
Kokomo, IN 46903-9013
Jean C. Neel
Vice President-Corporate Affairs
Phone: 765/456-6489
Fax: 765/456-6155
e-mail:  jneel@haynesintl.com


--------------------------------------------------------------------------------



December 21, 2001



Mr. Calvin S. McKay
590 Academy Woods Dr.
Lake Forest, IL 60045

Dear Mr. McKay:

We are pleased to offer you the position of Vice President Finance and Chief
Financial Officer with Haynes International, Inc. You will be reporting to
Francis Petro, President & Chief Executive Officer, and your annual salary will
be $225,000.

Included in this offer are four (4) weeks of vacation upon hire. You will
receive a signing bonus of $100,000 (less applicable taxes) at the end of two
years of employment. You will be eligible for our Profit Sharing and Savings
Plan (401k), hospitalization plan, life insurance long-term disability and
optional benefit plans (some waiting periods do apply).

A copy of the Moving and Relocation Policy is attached. Haynes International
will provide a car (Buick LaSabre or equivalent). Moving and relocation benefits
and the car will be grossed up for taxes where allowable by law. In addition to
the aforementioned benefits you will be eligible for the Executive Compensation
Plan, Stock Plan (40,000 shares), and Management Incentive Plan (target is 45%
of base salary).

The Executive Compensation Plan consists of:

                 •     Life insurance
                 •     Deferred income plan
                 •     Long term disability plan

The only contingency to this offer is you must pass a physical/drug screen. We
understand the confidentiality factor during your decision period and will not
schedule your physical/drug screen until receiving your acceptance of this
offer.

It is further agreed that should Haynes International, Inc. terminate your
employment at their discretion, Haynes would continue to compensate you for one
year from the date of termination. Compensation would be based on upon your
salary at the time of termination.

We are eagerly awaiting confirmation in writing that you accept this offer. This
letter should not be considered an employment contract and does not modify the
employment-at-will status. If you have any questions, please call me at (765)
456-6489.


Sincerely,


/ss/   Jean C. Neel

I Accept:

/ss/ Calvin S. McKay 01/10/02